UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07360 Monetta Trust (Exact name of registrant as specified in charter) 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Address of principal executive offices) (Zip code) Robert S. Bacarella 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Name and address of agent for service) (630) 462-9800 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. Monetta Fund, Inc. July 1, 2013– June 30, 2014 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMARIN CORP. AMRN ANNUAL 07/09/2013 O1. TO RE-ELECT MR. JOSEPH S. ZAKRZEWSKI AS A DIRECTOR MGMT FOR FOR O2. TO RE-ELECT MS. KRISTINE PETERSON AS A DIRECTOR MGMT FOR FOR O3. TO ELECT MR. DAVID STACK AS A DIRECTOR MGMT AGAINST FOR O4. TO HOLD AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S "NAMED EXECUTIVE OFFICERS" AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE TABULAR DISCLOSURE REGARDING SUCH COMPENSATION, AND THE ACCOMPANYING NARRATIVE DISCLOSURE SET FORTH IN THE ENCLOSED PROXY STATEMENT MGMT AGAINST FOR O5. TO HOLD AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 MGMT AGAINST FOR O6. TO APPOINT DELOITTE & TOUCHE LLP AS AUDITORS TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY AND TO AUTHORIZE THE AUDIT COMMITTEE OF BOARD OF DIRECTORS TO FIX AUDITORS' REMUNERATION MGMT FOR FOR S7. TO AMEND THE COMPANY'S ARTICLES OF ASSOCIATION TO REMOVE A BORROWING LIMITATION ON THE COMPANY BY DELETING ARTICLES 143(B) TO (E) (INCLUSIVE) MGMT AGAINST FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D-857 ANNUAL 07/16/2013 DIRECTOR 1) RICHARD C. ADKERSON 2) ROBERT J. ALLISON, JR. 3) ALAN R. BUCKWALTER, III 4) ROBERT A. DAY 5) JAMES C. FLORES 6) GERALD J. FORD 7) THOMAS A. FRY, III 8) H. DEVON GRAHAM, JR. 9) CHARLES C. KRULAK 10) BOBBY LEE LACKEY 11) JON C. MADONNA 12) DUSTAN E. MCCOY 13) JAMES R. MOFFETT 14) B.M. RANKIN, JR. 15) STEPHEN H. SIEGELE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. SHRHLDR AGAINST AGAINST 5. STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE US AIRWAYS GROUP, INC. LCC 90341W108 ANNUAL 07/12/2013 1. A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, AS AMENDED (THE MERGER AGREEMENT), DATED AS OF FEBRUARY 13, 2013, BY AND AMONG US AIRWAYS GROUP, AMR CORPORATION (AMR), AND AMR MERGER SUB, INC., A WHOLLY-OWNED SUBSIDIARY OF AMR. MGMT FOR FOR 2. A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE MERGER-RELATED COMPENSATION OF US AIRWAYS GROUP'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT/PROSPECTUS. MGMT FOR FOR 3. A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE 2, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT PRESENT AT THE 2 MGMT FOR FOR 4A. ELECTION OF DIRECTOR: DENISE M. O'LEARY MGMT FOR FOR 4B. ELECTION OF DIRECTOR: GEORGE M. PHILIP MGMT FOR FOR 5. A PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 6. A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF US AIRWAYS GROUP'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT/PROSPECTUS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NIKE, INC. NKE ANNUAL 09/19/2013 DIRECTOR 1)ALAN B. GRAF, JR. 2)JOHN C. LECHLEITER 3)PHYLLIS M. WISE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION.TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE PROCTOR & GAMBLE CO. PG ANNUAL 10/8/2013 1A. ELECTION OF DIRECTOR: ANGELA F. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULTELECTION OF DIRECTOR: KENNETH I. CHENAULTELECTION OF DIRECTOR: KENNETH I. CHENAULT MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOKELECTION OF DIRECTOR: SCOTT D. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: A.G. LAFLEYELECTION OF DIRECTOR: A.G. LAFLEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: TERRY J. LUNDGREN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MGMT FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMRATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS MGMT FOR FOR 4. APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN MGMT FOR FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CISCO SYSTEMS, INC. CSCO 17275R102 ANNUAL 11/19/2013 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARC BENIOFF MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: M. MICHELE BURNSELECTION OF DIRECTOR: M. MICHELE BURNS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARYELECTION OF DIRECTOR: RODERICK C. MCGEARY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MGMT FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. MGMT FOR FOR 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORP. MSFT ANNUAL 11/19/2013 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO MGMT FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 10. APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN MGMT FOR FOR 11. ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 12. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VISA, INC. V 92826C839 ANNUAL 1/29/2014 1A. ELECTION OF DIRECTOR: MARY B. CRANSTONELECTION OF DIRECTOR: MARY B. CRANSTON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJALELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID J. PANG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN A.C. SWAINSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. MGMT FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR DEFAULT VOTE INSTRUCTIONS VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE COPR. COST 22160K105 ANNUAL 01/30/2014 DIRECTOR 1)SUSAN L. DECKER 2)RICHARD M. LIBENSON 3)JOHN W. MEISENBACH 4)CHARLES T. MUNGER MGMT FOR ALL NOMINEES FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR FOR 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. SHRHLDR AGAINST AGAINST AGAINST 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. MGMT ABSTAIN AGAINST NONE NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BECTON, DICKINSON AND COMPANY BDX ANNUAL 1/28/2014 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSONELECTION OF DIRECTOR: BASIL L. ANDERSON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: HENRY P. BECTON, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CATHERINE M. BURZIK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: EDWARD F. DEGRAAN MGMT FOR FOR 1 E. ELECTION OF DIRECTOR: VINCENT A. FORLENZA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CLAIRE M. FRASER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHRISTOPHER JONES MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARSHALL O. LARSEN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GARY A. MECKLENBURG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JAMES F. ORR MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. MGMT FOR FOR 1L. ELECTION OF DIRECTOR: REBECCA W. RIMEL MGMT FOR FOR 1M. ELECTION OF DIRECTOR: BERTRAM L. SCOTT MGMT FOR FOR 1N. ELECTION OF DIRECTOR: ALFRED SOMMER MGMT FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S 2-BASED COMPENSATION PLAN. MGMT FOR FOR 5. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S PERFORMANCE INCENTIVE PLAN. MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DEERE & CO. DE ANNUAL 02/26/2014 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT FOR FOR 1J. ELECTION OF DIRECTOR: THOMAS H. PATRICK MGMT FOR FOR 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH MGMT FOR FOR 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLEINC. AAPL ANNUAL 2/28/2014 1. DIRECTOR 1)WILLIAM CAMPBELL 2)TIMOTHY COOK 3)MILLARD DREXLER 4)AL GORE 5)ROBERT IGER 6)ANDREA JUNG 7)ARTHUR LEVINSON 8)RONALD SUGAR MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE MGMT FOR FOR 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK MGMT FOR FOR 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 MGMT FOR FOR 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 7. THE APPROVAL OF THE APPLE INC. 2 MGMT FOR FOR 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS SHRHLDR AGAINST AGAINST 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" SHRHLDR AGAINST AGAINST 10. A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) SHRHLDR AGAINST AGAINST 11. A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY CO. DIS ANNUAL 03/08/2014 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK DORSEY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. MGMT FOR FOR 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. MGMT FOR FOR 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE HEWLETT PACKARD CO. HPQ ANNUAL 3/19/2014 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: S. BANERJI MGMT FOR FOR 1C. ELECTION OF DIRECTOR: R.R. BENNETT MGMT FOR FOR 1D. ELECTION OF DIRECTOR: R.L. GUPTA MGMT FOR FOR 1E. ELECTION OF DIRECTOR: R.J. LANE MGMT FOR FOR 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: R.E. OZZIE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: G.M. REINER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: P.F. RUSSO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: J.A. SKINNER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: M.C. WHITMAN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: R.V. WHITWORTH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JOHNSON & JOHNSON JNJ ANNUAL 04/24/2014 1a. ELECTION OF DIRECTOR: MARY SUE COLEMAN MGMT FOR FOR 1b. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1c. ELECTION OF DIRECTOR: IAN E.L. DAVIS MGMT FOR FOR 1d. ELECTION OF DIRECTOR: ALEX GORSKY MGMT FOR FOR 1e. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MGMT FOR FOR 1f. ELECTION OF DIRECTOR: MARK B. MCCLELLAN MGMT FOR FOR 1g. ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT FOR FOR 1h. ELECTION OF DIRECTOR: LEO F. MULLIN MGMT FOR FOR 1i. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1j. ELECTION OF DIRECTOR: CHARLES PRINCE MGMT FOR FOR 1k. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON MGMT FOR FOR 1l. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE BOEING COMPANY BA ANNUAL 04/28/2014 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: LINDA Z. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MGMT FOR FOR 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI MGMT FOR FOR 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE BOEING COMPANY 2 MGMT FOR FOR 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. MGMT FOR FOR 5. REPORT TO DISCLOSE LOBBYING. MGMT AGAINST AGAINST 6. RIGHT TO ACT BY WRITTEN CONSENT. MGMT AGAINST AGAINST 7. INDEPENDENT BOARD CHAIRMAN. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CHICAGO BRIDGE & IRON CO. CBI ANNUAL 04/30/2014 TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2016; 1A) JAMES H. MILLER OR VOTE FOR OTHER NOMINEE: 1B) WESTLEY S. STOCKTON MGMT FOR FOR 2A. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2A) JAMES R. BOLCH OR VOTE FOR OTHER NOMINEE: 2D) LUCIANO REYES MGMT FOR FOR 2B. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2B) LARRY D. MCVAY OR VOTE FOR OTHER NOMINEE: 2E) STEPHEN H. DIMLICH, JR. MGMT FOR FOR 2C. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2C) MARSHA C. WILLIAMS OR VOTE FOR OTHER NOMINEE: 2F) TRAVIS L. STRICKER MGMT FOR FOR 3. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE MANAGEMENT BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2018; 3A) CHICAGO BRIDGE & IRON COMPANY B.V. OR VOTE FOR OTHER NOMINEE: 3B) LEALAND FINANCE COMPANY B.V. MGMT FOR FOR 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2, 2013 MGMT FOR FOR 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2013, IN AN AMOUNT OF $.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS MGMT FOR FOR 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 MGMT FOR FOR 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 MGMT FOR FOR 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 10. TO APPROVE THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 11. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 30, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED MGMT FOR FOR 12. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL APRIL 30, 2019 MGMT FOR FOR 13. TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERIPRISE FINANCIAL, INC. AMP 03076C106 ANNUAL 04/30/2014 1a. ELECTION OF DIRECTOR: JAMES M. CRACCHIOLO MGMT FOR FOR 1b. ELECTION OF DIRECTOR: DIANNE NEAL BLIXT MGMT FOR FOR 1c. ELECTION OF DIRECTOR: AMY DIGESO MGMT FOR FOR 1d. ELECTION OF DIRECTOR: LON R. GREENBERG MGMT FOR FOR 1e. ELECTION OF DIRECTOR: W. WALKER LEWIS MGMT FOR FOR 1f. ELECTION OF DIRECTOR: SIRI S. MARSHALL MGMT FOR FOR 1g. ELECTION OF DIRECTOR: JEFFREY NODDLE MGMT FOR FOR 1h. ELECTION OF DIRECTOR: H. JAY SARLES MGMT FOR FOR 1i. ELECTION OF DIRECTOR: ROBERT F. SHARPE, JR. MGMT FOR FOR 1j. ELECTION OF DIRECTOR: WILLIAM H. TURNER MGMT FOR FOR 2. A NONBINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO ADOPT AND APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING RIGHTS AND EFFECT CERTAIN OTHER NON-MATERIAL AMENDMENTS. MGMT FOR FOR 4. TO ADOPT AND APPROVE THE AMERIPRISE FINANCIAL 2, AS AMENDED AND RESTATED. MGMT FOR FOR 5. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. MGMT FOR FOR 6. A SHAREHOLDER PROPOSAL RELATING TO THE DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PFIZER PFE ANNUAL 04/24/2014 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES M. KILTS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MGMT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3.ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF PFIZER INC. 2 MGMT FOR FOR 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY SHRHLDR AGAINST AGAINST 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA CORP. BAC ANNUAL 05/07/2014 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1K. ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE MGMT FOR FOR 1O. ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. MGMT FOR FOR 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VALERO ENERGY CORP. VLO 91913Y-100 ANNUAL 05/1/2014 1A. ELECTION OF DIRECTOR: JERRY D. CHOATE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOSEPH W. GORDER MGMT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM R. KLESSE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DEBORAH P. MAJORAS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DONALD L. NICKLES MGMT FOR FOR 1F. ELECTION OF DIRECTOR: PHILIP J. PFEIFFER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT A. PROFUSEK MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN KAUFMAN PURCELL MGMT FOR FOR 1I. ELECTION OF DIRECTOR: STEPHEN M. WATERS MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. MGMT FOR FOR 2. RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 3. APPROVE, BY NON-BINDING VOTE, THE 2 MGMT FOR FOR 4. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "ACCELERATED VESTING OF PERFORMANCE SHARES." SHRHLDR AGAINST AGAINST 5. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "CLIMATE CHANGE MANAGEMENT PLAN." SHRHLDR AGAINST AGAINST 6. VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "CORPORATE LOBBYING." SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE E.I. DUPONT DE NEMOURS AND CO. DD 263534-109 ANNUAL 04/23/2014 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LEE M. THOMAS MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PATRICK J. WARD MGMT FOR FOR 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4. ON POLITICAL SPENDING MGMT AGAINST AGAINST 5. ON HERBICIDE USE MGMT AGAINST AGAINST 6. ON PLANT CLOSURE MGMT AGAINST AGAINST 7. ON ACCELERATION OF EQUITY AWARDS MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE GOOG 38259P508 ANNUAL 05/14/2014 DIRECTOR 1)LARRY PAGE 2)SERGEY BRIN 3)ERIC E. SCHMIDT 4)L. JOHN DOERR 5)DIANE B. GREENE 6)JOHN L. HENNESSY 7)ANN MATHER 8)PAUL S. OTELLINI 9)K. RAM SHRIRAM 10)SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. THE APPROVAL OF 2 MGMT FOR FOR 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NORFOLK SOUTHERN CORPORATION NSC ANNUAL 05/08/2014 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DANIEL A. CARP MGMT FOR FOR 1F. ELECTION OF DIRECTOR: KAREN N. HORN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: STEVEN F. LEER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART MGMT FOR FOR 1I. ELECTION OF DIRECTOR: AMY E. MILES MGMT FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES MGMT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON MGMT FOR FOR 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 MGMT FOR FOR 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DISCOVER FINANCIAL SERVICES DFS ANNUAL 05/07/2014 1A. ELECTION OF DIRECTOR: JEFFREY S. ARONIN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARY K. BUSH MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GREGORY C. CASE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: CANDACE H. DUNCAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CYNTHIA A. GLASSMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD H. LENNY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: THOMAS G. MAHERAS MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MICHAEL H. MOSKOW MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID W. NELMS MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK A. THIERER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR OMNIBUS INCENTIVE PLAN. MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BROADCOM CORPORATION BRCM ANNUAL 05/13/2014 DIRECTOR 1)ROBERT J. FINOCCHIO, JR 2)NANCY H. HANDEL 3)EDDY W. HARTENSTEIN 4)MARIA M. KLAWE, PH.D. 5)JOHN E. MAJOR 6)SCOTT A. MCGREGOR 7)WILLIAM T. MORROW 8)HENRY SAMUELI, PH.D. 9)ROBERT E. SWITZ MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ELI LILLY & COMPANY LLY ANNUAL 05/05/2014 1A. ELECTION OF DIRECTOR: M. L. ESKEW MGMT FOR FOR 1B. ELECTION OF DIRECTOR: K. N. HORN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: W. G. KAELIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: J. C. LECHLEITER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: M. S. RUNGE MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2014. MGMT FOR FOR 3. APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PULTEGROUP, INC. PHM ANNUAL 05/07/2014 DIRECTOR 1)BRIAN P. ANDERSON 2)BRYCE BLAIR 3)RICHARD J. DUGAS, JR. 4)THOMAS J. FOLLIARD 5)CHERYL W. GRISE 6)ANDRE J. HAWAUX 7)DEBRA J. KELLY-ENNIS 8)PATRICK J. O'LEARY 9)JAMES J. POSTL MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. A SHAREHOLDER PROPOSAL REQUESTING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EASTMAN CHEMICAL COMPANY EMN ANNUAL 05/01/2014 1A. ELECTION OF DIRECTOR: HUMBERTO P. ALFONSO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GARY E. ANDERSON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: BRETT D. BEGEMANN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL P. CONNORS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MARK J. COSTA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: STEPHEN R. DEMERITT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JULIE F. HOLDER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: RENEE J. HORNBAKER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEWIS M. KLING MGMT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID W. RAISBECK MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES P. ROGERS MGMT FOR FOR 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ALLERGAN, INC. AGN ANNUAL 05/06/2014 1A. ELECTION OF DIRECTOR: DAVID E.I. PYOTT MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER MGMT FOR FOR 1C. ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY D. PROCTOR MGMT FOR FOR 1H. ELECTION OF DIRECTOR: RUSSELL T. RAY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: HENRI A. TERMEER MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. MGMT FOR FOR 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO ACT BY WRITTEN CONSENT. MGMT FOR FOR 5. STOCKHOLDER PROPOSAL (SEPARATE CHAIRMAN AND CEO). SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE DOW CHEMICAL DOW ANNUAL 05/15/2014 1A. ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG MGMT FOR FOR 1B. ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACQUELINE K. BARTON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JEFF M. FETTIG MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ANDREW N. LIVERIS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: PAUL POLMAN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: JAMES M. RINGLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RUTH G. SHAW MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVAL OF THE AMENDED AND RESTATED 2 MGMT FOR FOR 5. STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SOUTHWEST AIRLINES CO. LUV ANNUAL 05/14/2014 1A. ELECTION OF DIRECTOR: DAVID W. BIEGLER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: J. VERONICA BIGGINS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: DOUGLAS H. BROOKS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN G. DENISON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: GARY C. KELLY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: NANCY B. LOEFFLER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN T. MONTFORD MGMT FOR FOR 1I. ELECTION OF DIRECTOR: THOMAS M. NEALON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO INC. PEP ANNUAL 5/7/2014 1A. ELECTION OF DIRECTOR: SHONA L. BROWN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: IAN M. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RAY L. HUNT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DANIEL VASELLA MGMT FOR FOR 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMGEN INC. AMGN ANNUAL 5/15/2014 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MR. FRANÇOIS DE CARBONNEL MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MR. GREG C. GARLAND MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DR. TYLER JACKS MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR MGMT FOR FOR 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE USG CORPORATION USG ANNUAL 05/14/2014 DIRECTOR 1)MATTHEW CARTER JR. 2)GRETCHEN R. HAGGERTY 3)RICHARD P. LAVIN 4)JAMES S. METCALF MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THERMO FISHER SCIENTIFIC TMO ANNUAL 05/20/2014 1A. ELECTION OF DIRECTOR: MARC N. CASPER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: NELSON J. CHAI MGMT FOR FOR 1C. ELECTION OF DIRECTOR: C. MARTIN HARRIS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: TYLER JACKS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JUDY C. LEWENT MGMT FOR FOR 1F. ELECTION OF DIRECTOR: THOMAS J. LYNCH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JIM P. MANZI MGMT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM G. PARRETT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LARS R. SORENSEN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SCOTT M. SPERLING MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ELAINE S. ULLIAN MGMT FOR FOR 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FACEBOOK INC. FB 30303M102 ANNUAL 5/22/2014 DIRECTOR 1)MARC L. ANDREESSEN 2)ERSKINE B. BOWLES 3)S.D. DESMOND-HELLMANN 4)DONALD E. GRAHAM 5)REED HASTINGS 6)SHERYL K. SANDBERG 7)PETER A. THIEL 8)MARK ZUCKERBERG MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. SHRHLDR AGAINST AGAINST 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. SHRHLDR AGAINST AGAINST 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT, INC. HD ANNUAL 05/22/2014 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: HELENA B. FOULKES MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WAYNE M. HEWETT MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JPMORGAN CHASE & CO. JPM 46625H-00 ANNUAL 05/20/2014 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4. LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING SHRHLDR AGAINST AGAINST 5. SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS SHRHLDR AGAINST AGAINST 6. CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COGNIZANT TECHNOLOGY SOLUTIONS CORP. CTSH ANNUAL 06/03/2014 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN MGMT FOR FOR 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2 MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CVS CAREMARK CORP. CVS ANNUAL 05/08/2014 1.1 ELECTION OF DIRECTOR: C. DAVID BROWN II MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: ANNE M. FINUCANE MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: LARRY J. MERLO MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 1.9 ELECTION OF DIRECTOR: TONY L. WHITE MGMT FOR FOR 2PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MERCK & CO. INC. MRK 58933Y105 ANNUAL 05/27/2014 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER MGMT FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PETER C. WENDELL MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORPORATION CMCSA 20030N101 ANNUAL 05/21/2014 DIRECTOR 1)KENNETH J. BACON 2)SHELDON M. BONOVITZ 3)EDWARD D. BREEN 4)JOSEPH J. COLLINS 5)J. MICHAEL COOK 6)GERALD L. HASSELL 7)JEFFREY A. HONICKMAN 8)EDUARDO G. MESTRE 9)BRIAN L. ROBERTS 10)RALPH J. ROBERTS 11)JOHNATHAN A. RODGERS 12)DR. JUDITH RODIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION MGMT FOR FOR 4. TO PREPARE AN ANNUAL REPORT ON LOBBYING ACTIVITIES MGMT AGAINST AGAINST 5. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMAZON.COM, INC. AMZN ANNUAL 05/21/2014 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS MGMT FOR FOR 1B. ELECTION OF DIRECTOR: TOM A. ALBERG MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALAIN MONIÉ MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 06/03/2014 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MERIT E. JANOW MGMT FOR FOR 1H. ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARC OLIVIÉ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DEVON ENERGY CORP. DVN 25179M103 ANNUAL 06/04/2014 DIRECTOR 1)BARBARA M. BAUMANN 2)JOHN E. BETHANCOURT 3)ROBERT H. HENRY 4)JOHN A. HILL 5)MICHAEL M. KANOVSKY 6)ROBERT A. MOSBACHER, JR 7)J. LARRY NICHOLS 8)DUANE C. RADTKE 9)MARY P. RICCIARDELLO 10)JOHN RICHELS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. MGMT FOR FOR 4. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. MGMT AGAINST AGAINST 5. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. MGMT AGAINST AGAINST 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE PRICELINE GROUP INC. PCLN ANNUAL 6/5/2014 DIRECTOR 1)TIMOTHY M. ARMSTRONG 2)HOWARD W. BARKER, JR. 3)JEFFERY H. BOYD 4)JAN L. DOCTER 5)JEFFREY E. EPSTEIN 6)JAMES M. GUYETTE 7)DARREN R. HUSTON 8)NANCY B. PERETSMAN 9)THOMAS E. ROTHMAN 10)CRAIG W. RYDIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BIOGEN IDEC INC. BIIB 09062X103 ANNUAL 6/12/2014 1A. ELECTION OF DIRECTOR: CAROLINE D. DORSA MGMT FOR FOR 1B. ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GEORGE A. SCANGOS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: LYNN SCHENK MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ALEXANDER J. DENNER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: NANCY L. LEAMING MGMT FOR FOR 1G. ELECTION OF DIRECTOR: RICHARD C. MULLIGAN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. PANGIA MGMT FOR FOR 1I. ELECTION OF DIRECTOR: BRIAN S. POSNER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ERIC K. ROWINSKY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN A. SHERWIN MGMT FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CATERPILLAR INC. CAT ANNUAL 06/11/2014 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DANIEL M. DICKINSON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JUAN GALLARDO MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JESSE J. GREENE, JR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: PETER A. MAGOWAN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: DENNIS A. MUILENBURG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: EDWARD B. RUST, JR. MGMT FOR FOR 1K. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1L. ELECTION OF DIRECTOR: MILES D. WHITE MGMT FOR FOR 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVE THE CATERPILLAR INC. 2014 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5. APPROVE THE CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. MGMT FOR FOR 6. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - SALES TO SUDAN. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NETFLIX, INC. NFLX 64110L106 ANNUAL 06/09/2014 1. DIRECTOR 1)REED HASTINGS 2)JAY C. HOAG 3)A. GEORGE (SKIP) BATTLE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. TO APPROVE THE COMPANY'S PERFORMANCE BONUS PLAN. MGMT FOR FOR 5. CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD IN DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING RIGHT TO VOTE REGARDING POISON PILLS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 9. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SALESFORCE.COM CRM 79466L302 ANNUAL 06/02/2014 1.1 ELECTION OF DIRECTOR: MARC BENIOFF MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: KEITH BLOCK MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: CRAIG CONWAY MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: ALAN HASSENFELD MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: COLIN POWELL MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: JOHN V. ROOS MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: LAWRENCE TOMLINSON MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: ROBIN WASHINGTON MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE YAHOO! INC. YHOO ANNUAL 06/25/2014 1A. ELECTION OF DIRECTOR: DAVID FILO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MARISSA A. MAYER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES R. SCHWAB MGMT FOR FOR 1G. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. MGMT FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1, INCLUDING AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 5. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYLAWS TO PROVIDE SHAREHOLDERS WITH THE RIGHT TO CALL SPECIAL MEETINGS. MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST 8. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTION DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DELTA AIRLINES, INC. LUV ANNUAL 6/27/2014 1A.ELECTION OF DIRECTOR: RICHARD H. ANDERSON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: EDWARD H. BASTIAN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: ROY J. BOSTOCK MGMT FOR FOR 1D.ELECTION OF DIRECTOR: JOHN S. BRINZO MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DANIEL A. CARP MGMT FOR FOR 1F.ELECTION OF DIRECTOR: DAVID G. DEWALT MGMT FOR FOR 1G.ELECTION OF DIRECTOR: WILLIAM H. EASTER III MGMT FOR FOR 1H.ELECTION OF DIRECTOR: MICKEY P. FORET MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DAVID R. GOODE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: GEORGE N. MATTSON MGMT FOR FOR 1L.ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS MGMT FOR FOR 1M.ELECTION OF DIRECTOR: KENNETH C. ROGERS MGMT FOR FOR 1N.ELECTION OF DIRECTOR: KENNETH B. WOODROW MGMT FOR FOR 2.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 4.TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF DIRECTORS. MGMT FOR FOR 5.A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. SHRHLDR AGAINST AGAINST Young Investor Fund, Inc. July 1, 2013 – June 30, 2014 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMARIN CORP. AMRN ANNUAL 07/09/2013 O1. TO RE-ELECT MR. JOSEPH S. ZAKRZEWSKI AS A DIRECTOR MGMT FOR FOR O2. TO RE-ELECT MS. KRISTINE PETERSON AS A DIRECTOR MGMT FOR FOR O3. TO ELECT MR. DAVID STACK AS A DIRECTOR MGMT AGAINST FOR O4. TO HOLD AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S "NAMED EXECUTIVE OFFICERS" AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE TABULAR DISCLOSURE REGARDING SUCH COMPENSATION, AND THE ACCOMPANYING NARRATIVE DISCLOSURE SET FORTH IN THE ENCLOSED PROXY STATEMENT MGMT AGAINST FOR O5. TO HOLD AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 MGMT AGAINST FOR O6. TO APPOINT DELOITTE & TOUCHE LLP AS AUDITORS TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY AND TO AUTHORIZE THE AUDIT COMMITTEE OF BOARD OF DIRECTORS TO FIX AUDITORS' REMUNERATION MGMT FOR FOR S7. TO AMEND THE COMPANY'S ARTICLES OF ASSOCIATION TO REMOVE A BORROWING LIMITATION ON THE COMPANY BY DELETING ARTICLES 143(B) TO (E) (INCLUSIVE) MGMT AGAINST FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NIKE, INC. NKE ANNUAL 09/19/2013 DIRECTOR 1)ALAN B. GRAF, JR. 2)JOHN C. LECHLEITER 3)PHYLLIS M. WISE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE PROCTOR & GAMBLE CO. PG ANNUAL 10/8/2013 1A. ELECTION OF DIRECTOR: ANGELA F. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: A.G. LAFLEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: TERRY J. LUNDGREN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MGMT FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS MGMT FOR FOR 4. APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN MGMT FOR FOR 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CISCO SYSTEMS, INC. CSCO 17275R102 ANNUAL 11/19/2013 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARC BENIOFF MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MGMT FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. MGMT FOR FOR 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SYSCO CORP. SYY ANNUAL 11/15/2013 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JONATHAN GOLDEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: NANCY S. NEWCOMB MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JACKIE M. WARD MGMT FOR FOR 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 MGMT FOR FOR 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE HAIN CELESTIAL GROUP INC. HAIN ANNUAL 11/19/2013 DIRECTOR 1)IRWIN D. SIMON 2)RICHARD C. BERKE 3)JACK FUTTERMAN 4)MARINA HAHN 5)ANDREW R. HEYER 6)ROGER MELTZER 7)SCOTT M. O'NEIL 8)LAWRENCE S. ZILAVY MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2013, AS SET FORTH IN THIS PROXY STATEMENT. MGMT FOR FOR 3. TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORP. MSFT ANNUAL 11/19/2013 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO MGMT FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 10. APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN MGMT FOR FOR 11. ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 12. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VISA, INC. V 92826C839 ANNUAL 1/29/2014 1A. ELECTION OF DIRECTOR: MARY B. CRANSTON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID J. PANG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN A.C. SWAINSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. MGMT FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR DEFAULT VOTE INSTRUCTIONS VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE COPR. COST 22160K105 ANNUAL 01/30/2014 DIRECTOR 1)SUSAN L. DECKER 2)RICHARD M. LIBENSON 3)JOHN W. MEISENBACH 4)CHARLES T. MUNGER MGMT FOR ALL NOMINEES FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR FOR 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. SHRHLDR AGAINST AGAINST AGAINST 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. MGMT ABSTAIN AGAINST NONE NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BECTON, DICKINSON AND COMPANY BDX ANNUAL 1/28/2014 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON MGMT FOR FOR 1B. ELECTION OF DIRECTOR: HENRY P. BECTON, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CATHERINE M. BURZIK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: EDWARD F. DEGRAAN MGMT FOR FOR 1 E. ELECTION OF DIRECTOR: VINCENT A. FORLENZA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CLAIRE M. FRASER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHRISTOPHER JONES MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARSHALL O. LARSEN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GARY A. MECKLENBURG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JAMES F. ORR MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. MGMT FOR FOR 1L. ELECTION OF DIRECTOR: REBECCA W. RIMEL MGMT FOR FOR 1M. ELECTION OF DIRECTOR: BERTRAM L. SCOTT MGMT FOR FOR 1N. ELECTION OF DIRECTOR: ALFRED SOMMER MGMT FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S 2-BASED COMPENSATION PLAN. MGMT FOR FOR 5. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S PERFORMANCE INCENTIVE PLAN. MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DEERE & CO. DE ANNUAL 02/26/2014 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT FOR FOR 1J. ELECTION OF DIRECTOR: THOMAS H. PATRICK MGMT FOR FOR 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH MGMT FOR FOR 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLEINC. AAPL ANNUAL 2/28/2014 1. DIRECTOR 1)WILLIAM CAMPBELL 2)TIMOTHY COOK 3)MILLARD DREXLER 4)AL GORE 5)ROBERT IGER 6)ANDREA JUNG 7)ARTHUR LEVINSON 8)RONALD SUGAR MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE MGMT FOR FOR 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK MGMT FOR FOR 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 MGMT FOR FOR 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 7. THE APPROVAL OF THE APPLE INC. 2 MGMT FOR FOR 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS SHRHLDR AGAINST AGAINST 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" SHRHLDR AGAINST AGAINST 10. A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) SHRHLDR AGAINST AGAINST 11. A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY CO. DIS ANNUAL 03/08/2014 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK DORSEY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. MGMT FOR FOR 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. MGMT FOR FOR 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE HEWLETT PACKARD CO. HPQ ANNUAL 3/19/2014 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: S. BANERJI MGMT FOR FOR 1C. ELECTION OF DIRECTOR: R.R. BENNETT MGMT FOR FOR 1D. ELECTION OF DIRECTOR: R.L. GUPTA MGMT FOR FOR 1E. ELECTION OF DIRECTOR: R.J. LANE MGMT FOR FOR 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE MGMT FOR FOR 1G. ELECTION OF DIRECTOR: R.E. OZZIE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: G.M. REINER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: P.F. RUSSO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: J.A. SKINNER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: M.C. WHITMAN MGMT FOR FOR 1L. ELECTION OF DIRECTOR: R.V. WHITWORTH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SCHLUMBERGER SLB ANNUAL 4/09/2014 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIEELECTION OF DIRECTOR: PETER L.S. CURRIE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: TONY ISAAC MGMT FOR FOR 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES MGMT FOR FOR 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF MGMT FOR FOR 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD MGMT FOR FOR 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX MGMT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO APPROVE THE COMPANY'S 2 MGMT FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE COCA COLA COMPANY KO ANNUAL 04/23/2014 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ANA BOTIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: HOWARD G. BUFFETT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: RICHARD M. DALEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: BARRY DILLER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: HELENE D. GAYLE MGMT FOR FOR 1H. ELECTION OF DIRECTOR: EVAN G. GREENBERG MGMT FOR FOR 1I. ELECTION OF DIRECTOR: ALEXIS M. HERMAN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MUHTAR KENT MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT A. KOTICK MGMT FOR FOR 1L. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO MGMT FOR FOR 1M. ELECTION OF DIRECTOR: SAM NUNN MGMT FOR FOR 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III MGMT FOR FOR 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3. APPROVAL OF THE COCA-COLA COMPANY 2 MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT FOR FOR 5. SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HERSHEY COMPANY HSY ANNUAL 04/29/2014 DIRECTOR 1. DIRECTOR 1)P.M. ARWAY 2)J.P. BILBREY 3)R.F. CAVANAUGH 4)C.A. DAVIS 5)M.K. HABEN 6)R.M. MALCOLM 7)J.M. MEAD 8)J.E. NEVELS 9)A.J. PALMER 10)T.J. RIDGE 11)D.L. SHEDLARZ MGMT FOR ALL NOMINEES FOR ALL NOMINEES RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2014. MGMT FOR FOR APPROVE, ON A NON-BINDING ADVISORY BASIS, A RESOLUTION APPROVING EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JOHNSON & JOHNSON JNJ ANNUAL 04/24/2014 1a. ELECTION OF DIRECTOR: MARY SUE COLEMAN MGMT FOR FOR 1b. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1c. ELECTION OF DIRECTOR: IAN E.L. DAVIS MGMT FOR FOR 1d. ELECTION OF DIRECTOR: ALEX GORSKY MGMT FOR FOR 1e. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MGMT FOR FOR 1f. ELECTION OF DIRECTOR: MARK B. MCCLELLAN MGMT FOR FOR 1g. ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT FOR FOR 1h. ELECTION OF DIRECTOR: LEO F. MULLIN MGMT FOR FOR 1i. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1j. ELECTION OF DIRECTOR: CHARLES PRINCE MGMT FOR FOR 1k. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON MGMT FOR FOR 1l. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE PNC FINANCIAL SERVICES GROUP INC. PNC ANNUAL 04/22/2014 ELECTION OF DIRECTOR: RICHARD O. BERNDT MGMT FOR FOR ELECTION OF DIRECTOR: CHARLES E. BUNCH MGMT FOR FOR ELECTION OF DIRECTOR: PAUL W. CHELLGREN MGMT FOR FOR ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK MGMT FOR FOR ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN MGMT FOR FOR ELECTION OF DIRECTOR: KAY COLES JAMES MGMT FOR FOR ELECTION OF DIRECTOR: RICHARD B. KELSON MGMT FOR FOR ELECTION OF DIRECTOR: ANTHONY A. MASSARO MGMT FOR FOR ELECTION OF DIRECTOR: JANE G. PEPPER MGMT FOR FOR ELECTION OF DIRECTOR: DONALD J. SHEPARD MGMT FOR FOR ELECTION OF DIRECTOR: LORENE K. STEFFES MGMT FOR FOR ELECTION OF DIRECTOR: DENNIS F. STRIGL MGMT FOR FOR ELECTION OF DIRECTOR: THOMAS J. USHER MGMT FOR FOR ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. MGMT FOR FOR ELECTION OF DIRECTOR: HELGE H. WEHMEIER MGMT FOR FOR RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE BOEING COMPANY BA ANNUAL 04/28/2014 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: LINDA Z. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MGMT FOR FOR 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI MGMT FOR FOR 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE BOEING COMPANY 2 MGMT FOR FOR 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. MGMT FOR FOR 5. REPORT TO DISCLOSE LOBBYING. MGMT AGAINST AGAINST 6. RIGHT TO ACT BY WRITTEN CONSENT. MGMT AGAINST AGAINST 7. INDEPENDENT BOARD CHAIRMAN. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CHICAGO BRIDGE & IRON CO. CBI ANNUAL 04/30/2014 TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2016; 1A) JAMES H. MILLER OR VOTE FOR OTHER NOMINEE: 1B) WESTLEY S. STOCKTON MGMT FOR FOR 2A. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2A) JAMES R. BOLCH OR VOTE FOR OTHER NOMINEE: 2D) LUCIANO REYES MGMT FOR FOR 2B. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2B) LARRY D. MCVAY OR VOTE FOR OTHER NOMINEE: 2E) STEPHEN H. DIMLICH, JR. MGMT FOR FOR 2C. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2017; 2C) MARSHA C. WILLIAMS OR VOTE FOR OTHER NOMINEE: 2F) TRAVIS L. STRICKER MGMT FOR FOR 3. TO VOTE FOR OR WITHHOLD VOTE FOR THE ELECTION OF THE MEMBER OF THE MANAGEMENT BOARD TO FILL A NEW POSITION AND SERVE UNTIL THE ANNUAL MEETING OF SHAREHOLDERS IN 2018; 3A) CHICAGO BRIDGE & IRON COMPANY B.V. OR VOTE FOR OTHER NOMINEE: 3B) LEALAND FINANCE COMPANY B.V. MGMT FOR FOR 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2, 2013 MGMT FOR FOR 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2013, IN AN AMOUNT OF $.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS MGMT FOR FOR 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 MGMT FOR FOR 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 MGMT FOR FOR 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 10. TO APPROVE THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 11. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 30, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED MGMT FOR FOR 12. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL APRIL 30, 2019 MGMT FOR FOR 13. TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERIPRISE FINANCIAL, INC. AMP 03076C106 ANNUAL 04/30/2014 1a. ELECTION OF DIRECTOR: JAMES M. CRACCHIOLO MGMT FOR FOR 1b. ELECTION OF DIRECTOR: DIANNE NEAL BLIXT MGMT FOR FOR 1c. ELECTION OF DIRECTOR: AMY DIGESO MGMT FOR FOR 1d. ELECTION OF DIRECTOR: LON R. GREENBERG MGMT FOR FOR 1e. ELECTION OF DIRECTOR: W. WALKER LEWIS MGMT FOR FOR 1f. ELECTION OF DIRECTOR: SIRI S. MARSHALL MGMT FOR FOR 1g. ELECTION OF DIRECTOR: JEFFREY NODDLE MGMT FOR FOR 1h. ELECTION OF DIRECTOR: H. JAY SARLES MGMT FOR FOR 1i. ELECTION OF DIRECTOR: ROBERT F. SHARPE, JR. MGMT FOR FOR 1j. ELECTION OF DIRECTOR: WILLIAM H. TURNER MGMT FOR FOR 2. A NONBINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO ADOPT AND APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING RIGHTS AND EFFECT CERTAIN OTHER NON-MATERIAL AMENDMENTS. MGMT FOR FOR 4. TO ADOPT AND APPROVE THE AMERIPRISE FINANCIAL 2, AS AMENDED AND RESTATED. MGMT FOR FOR 5. TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. MGMT FOR FOR 6. A SHAREHOLDER PROPOSAL RELATING TO THE DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PFIZER PFE ANNUAL 04/24/2014 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES M. KILTS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MGMT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3.ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4. APPROVAL OF PFIZER INC. 2 MGMT FOR FOR 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY SHRHLDR AGAINST AGAINST 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA CORP. BAC ANNUAL 05/07/2014 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1K. ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE MGMT FOR FOR 1O. ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. MGMT FOR FOR 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. SHRHLDR AGAINST AGAINST 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. SHRHLDR AGAINST AGAINST 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. SHRHLDR AGAINST AGAINST 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE E.I. DUPONT DE NEMOURS AND CO. DD 263534-109 ANNUAL 04/23/2014 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LEE M. THOMAS MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PATRICK J. WARD MGMT FOR FOR 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4. ON POLITICAL SPENDING MGMT AGAINST AGAINST 5. ON HERBICIDE USE MGMT AGAINST AGAINST 6. ON PLANT CLOSURE MGMT AGAINST AGAINST 7. ON ACCELERATION OF EQUITY AWARDS MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE GOOG 38259P508 ANNUAL 05/14/2014 DIRECTOR 1)LARRY PAGE 2)SERGEY BRIN 3)ERIC E. SCHMIDT 4)L. JOHN DOERR 5)DIANE B. GREENE 6)JOHN L. HENNESSY 7)ANN MATHER 8)PAUL S. OTELLINI 9)K. RAM SHRIRAM 10)SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. THE APPROVAL OF 2 MGMT FOR FOR 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DISCOVER FINANCIAL SERVICES DFS ANNUAL 05/07/2014 1A. ELECTION OF DIRECTOR: JEFFREY S. ARONIN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARY K. BUSH MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GREGORY C. CASE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: CANDACE H. DUNCAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CYNTHIA A. GLASSMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD H. LENNY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: THOMAS G. MAHERAS MGMT FOR FOR 1H. ELECTION OF DIRECTOR: MICHAEL H. MOSKOW MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID W. NELMS MGMT FOR FOR 1J. ELECTION OF DIRECTOR: MARK A. THIERER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR OMNIBUS INCENTIVE PLAN. MGMT FOR FOR 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PULTEGROUP, INC. PHM ANNUAL 05/07/2014 DIRECTOR 1)BRIAN P. ANDERSON 2)BRYCE BLAIR 3)RICHARD J. DUGAS, JR. 4)THOMAS J. FOLLIARD 5)CHERYL W. GRISE 6)ANDRE J. HAWAUX 7)DEBRA J. KELLY-ENNIS 8)PATRICK J. O'LEARY 9)JAMES J. POSTL MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. A SHAREHOLDER PROPOSAL REQUESTING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE-BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EASTMAN CHEMICAL COMPANY EMN ANNUAL 05/01/2014 1A. ELECTION OF DIRECTOR: HUMBERTO P. ALFONSO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GARY E. ANDERSON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: BRETT D. BEGEMANN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL P. CONNORS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MARK J. COSTA MGMT FOR FOR 1F. ELECTION OF DIRECTOR: STEPHEN R. DEMERITT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JULIE F. HOLDER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: RENEE J. HORNBAKER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEWIS M. KLING MGMT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID W. RAISBECK MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES P. ROGERS MGMT FOR FOR 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SOUTHWEST AIRLINES CO. LUV ANNUAL 05/14/2014 1A. ELECTION OF DIRECTOR: DAVID W. BIEGLER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: J. VERONICA BIGGINS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: DOUGLAS H. BROOKS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN G. DENISON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: GARY C. KELLY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: NANCY B. LOEFFLER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN T. MONTFORD MGMT FOR FOR 1I. ELECTION OF DIRECTOR: THOMAS M. NEALON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO INC. PEP ANNUAL 5/7/2014 1A. ELECTION OF DIRECTOR: SHONA L. BROWN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MGMT FOR FOR 1C. ELECTION OF DIRECTOR: IAN M. COOK MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD MGMT FOR FOR 1F. ELECTION OF DIRECTOR: RAY L. HUNT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO MGMT FOR FOR 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DANIEL VASELLA MGMT FOR FOR 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMGEN INC. AMGN ANNUAL 5/15/2014 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MGMT FOR FOR 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MR. FRANÇOIS DE CARBONNEL MGMT FOR FOR 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MR. GREG C. GARLAND MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DR. TYLER JACKS MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MGMT FOR FOR 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR MGMT FOR FOR 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMERICAN INTERNATIONAL GROUP, INC. AIG ANNUAL 5/12/2014 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: PETER R. FISHER MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ MGMT FOR FOR 1H. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: HENRY S. MILLER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT S. MILLER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER MGMT FOR FOR 1M. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND MGMT FOR FOR 1N. ELECTION OF DIRECTOR: THERESA M. STONE MGMT FOR FOR 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. MGMT FOR FOR 4. TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. MGMT FOR FOR 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PRUDENTIAL FINANCIAL, INC. PRU ANNUAL 5/13/2014 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GILBERT F. CASELLAS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MARK B. GRIER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT FOR FOR 1I. ELECTION OF DIRECTOR: CHRISTINE A. POON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JOHN R. STRANGFELD MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES A. UNRUH MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK OWNERSHIP. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THERMO FISHER SCIENTIFIC TMO ANNUAL 05/20/2014 1A. ELECTION OF DIRECTOR: MARC N. CASPER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: NELSON J. CHAI MGMT FOR FOR 1C. ELECTION OF DIRECTOR: C. MARTIN HARRIS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: TYLER JACKS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JUDY C. LEWENT MGMT FOR FOR 1F. ELECTION OF DIRECTOR: THOMAS J. LYNCH MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JIM P. MANZI MGMT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM G. PARRETT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: LARS R. SORENSEN MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SCOTT M. SPERLING MGMT FOR FOR 1K. ELECTION OF DIRECTOR: ELAINE S. ULLIAN MGMT FOR FOR 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FACEBOOK INC. FB 30303M102 ANNUAL 5/22/2014 DIRECTOR 1)MARC L. ANDREESSEN 2)ERSKINE B. BOWLES 3)S.D. DESMOND-HELLMANN 4)DONALD E. GRAHAM 5)REED HASTINGS 6)SHERYL K. SANDBERG 7)PETER A. THIEL 8)MARK ZUCKERBERG MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. SHRHLDR AGAINST AGAINST 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. SHRHLDR AGAINST AGAINST 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. SHRHLDR AGAINST AGAINST 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT, INC. HD ANNUAL 05/22/2014 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MGMT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: HELENA B. FOULKES MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WAYNE M. HEWETT MGMT FOR FOR 1J. ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JPMORGAN CHASE & CO. JPM 46625H100 ANNUAL 05/20/2014 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL MGMT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4. LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING SHRHLDR AGAINST AGAINST 5. SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS SHRHLDR AGAINST AGAINST 6. CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COGNIZANT TECHNOLOGY SOLUTIONS CORP. CTSH ANNUAL 06/03/2014 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN MGMT FOR FOR 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2 MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CVS CAREMARK CORP. CVS ANNUAL 05/08/2014 1.1 ELECTION OF DIRECTOR: C. DAVID BROWN II MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE MGMT FOR FOR 1.3 ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT FOR FOR 1.4 ELECTION OF DIRECTOR: ANNE M. FINUCANE MGMT FOR FOR 1.5 ELECTION OF DIRECTOR: LARRY J. MERLO MGMT FOR FOR 1.6 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MGMT FOR FOR 1.7 ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT FOR FOR 1.8 ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 1.9 ELECTION OF DIRECTOR: TONY L. WHITE MGMT FOR FOR 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MERCK & CO. INC. MRK 58933Y105 ANNUAL 05/27/2014 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH MGMT FOR FOR 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER MGMT FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. MGMT FOR FOR 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MGMT FOR FOR 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT FOR FOR 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PETER C. WENDELL MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORPORATION CMCSA 20030N101 ANNUAL 05/21/2014 DIRECTOR 1)KENNETH J. BACON 2)SHELDON M. BONOVITZ 3)EDWARD D. BREEN 4)JOSEPH J. COLLINS 5)J. MICHAEL COOK 6)GERALD L. HASSELL 7)JEFFREY A. HONICKMAN 8)EDUARDO G. MESTRE 9)BRIAN L. ROBERTS 10)RALPH J. ROBERTS 11)JOHNATHAN A. RODGERS 12)DR. JUDITH RODIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION MGMT FOR FOR 4. TO PREPARE AN ANNUAL REPORT ON LOBBYING ACTIVITIES MGMT AGAINST AGAINST 5. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ILLUMINA INC. ILMN ANNUAL 05/28/2014 DIRECTOR 1)DANIEL M. BRADBURY* 2)ROBERT S. EPSTEIN, MD* 3)ROY A. WHITFIELD* 4)FRANCIS A. DESOUZA# MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014 MGMT FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR 4. TO APPROVE AN AMENDMENT TO THE ILLUMINA, INC. BYLAWS, ESTABLISHING DELAWARE AS THE EXCLUSIVE FORUM FOR ADJUDICATION OF CERTAIN DISPUTES MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AMAZON.COM, INC. AMZN ANNUAL 05/21/2014 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS MGMT FOR FOR 1B. ELECTION OF DIRECTOR: TOM A. ALBERG MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK MGMT FOR FOR 1F. ELECTION OF DIRECTOR: ALAIN MONIÉ MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER MGMT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER MGMT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 06/03/2014 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MERIT E. JANOW MGMT FOR FOR 1H. ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MARC OLIVIÉ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE PRICELINE GROUP INC. PCLN ANNUAL 6/5/2014 DIRECTOR 1)TIMOTHY M. ARMSTRONG 2)HOWARD W. BARKER, JR. 3)JEFFERY H. BOYD 4)JAN L. DOCTER 5)JEFFREY E. EPSTEIN 6)JAMES M. GUYETTE 7)DARREN R. HUSTON 8)NANCY B. PERETSMAN 9)THOMAS E. ROTHMAN 10)CRAIG W. RYDIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BIOGEN IDEC INC. BIIB 09062X103 ANNUAL 6/12/2014 1A. ELECTION OF DIRECTOR: CAROLINE D. DORSA MGMT FOR FOR 1B. ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: GEORGE A. SCANGOS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: LYNN SCHENK MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ALEXANDER J. DENNER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: NANCY L. LEAMING MGMT FOR FOR 1G. ELECTION OF DIRECTOR: RICHARD C. MULLIGAN MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. PANGIA MGMT FOR FOR 1I. ELECTION OF DIRECTOR: BRIAN S. POSNER MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ERIC K. ROWINSKY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN A. SHERWIN MGMT FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NETFLIX, INC. NFLX 64110L106 ANNUAL 06/09/2014 1. DIRECTOR 1)REED HASTINGS 2)JAY C. HOAG 3)A. GEORGE (SKIP) BATTLE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. TO APPROVE THE COMPANY'S PERFORMANCE BONUS PLAN. MGMT FOR FOR 5. CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD IN DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING RIGHT TO VOTE REGARDING POISON PILLS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 9. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE YAHOO! INC. YHOO ANNUAL 06/25/2014 1A. ELECTION OF DIRECTOR: DAVID FILO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES MGMT FOR FOR 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MARISSA A. MAYER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES R. SCHWAB MGMT FOR FOR 1G. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. MGMT FOR FOR 1I. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. MGMT FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1, INCLUDING AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 5. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYLAWS TO PROVIDE SHAREHOLDERS WITH THE RIGHT TO CALL SPECIAL MEETINGS. MGMT FOR FOR 6. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST 7. SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST 8. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTION DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DELTA AIRLINES, INC. LUV ANNUAL 6/27/2014 1A.ELECTION OF DIRECTOR: RICHARD H. ANDERSON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: EDWARD H. BASTIAN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: ROY J. BOSTOCK MGMT FOR FOR 1D.ELECTION OF DIRECTOR: JOHN S. BRINZO MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DANIEL A. CARP MGMT FOR FOR 1F.ELECTION OF DIRECTOR: DAVID G. DEWALT MGMT FOR FOR 1G.ELECTION OF DIRECTOR: WILLIAM H. EASTER III MGMT FOR FOR 1H.ELECTION OF DIRECTOR: MICKEY P. FORET MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DAVID R. GOODE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: GEORGE N. MATTSON MGMT FOR FOR 1L.ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS MGMT FOR FOR 1M.ELECTION OF DIRECTOR: KENNETH C. ROGERS MGMT FOR FOR 1N.ELECTION OF DIRECTOR: KENNETH B. WOODROW MGMT FOR FOR 2.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. MGMT FOR FOR 4.TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF DIRECTORS. MGMT FOR FOR 5.A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. SHRHLDR AGAINST AGAINST Mid-Cap Equity Fund, Inc. July 1, 2013 – June 30, 2014 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ICONIX BRAND GROUP, INC. ICON ANNUAL 07/22/2013 DIRECTOR 1) NEIL COLE 2) BARRY EMANUEL 3) DREW COHEN 4) F. PETER CUNEO 5) MARK FRIEDMAN 6) JAMES A. MARCUM 7) LAURENCE N. CHARNEY MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE STERIS CORP. STE ANNUAL 07/25/2013 DIRECTOR 1) RICHARD C. BREEDEN 2) CYNTHIA L. FELDMANN 3) JACQUELINE B. KOSECOFF 4) DAVID B. LEWIS 5) KEVIN M. MCMULLEN 6) WALTER M ROSEBROUGH, JR 7) MOHSEN M. SOHI 8) JOHN P. WAREHAM 9) LOYAL W. WILSON 10) MICHAEL B. WOOD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LEUCADIA NAT’L CORP. LUK ANNUAL 07/25/2013 DIRECTOR 1ROBERT D. BEYER 2)W. PATRICK CAMPBELL 3)BRIAN P. FRIEDMAN 4)RICHARD B. HANDLER 5)ROBERT E. JOYAL 6)JEFFREY C. KEIL 7)MICHAEL T. O'KANE 8)STUART H. REESE 9)JOSEPH S. STEINBERG MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. A NON-BINDING, ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR 2013. MGMT FOR FOR 4. APPROVAL OF THE 2 MGMT FOR FOR 5. APPROVAL OF THE 1999 DIRECTORS' STOCK COMPENSATION PLAN AS AMENDED AND RESTATED. MGMT FOR FOR 6. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY BE PRESENTED TO THE MEETING OR ANY ADJOURNMENT OF THE MEETING. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE RESMED INC. RMD ANNUAL 11/13/2013 1A. ELECTION OF DIRECTOR: CAROL BURTELECTION OF DIRECTOR: CAROL BURT MGMT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD SULPIZIO MGMT FOR FOR 2. RATIFY OUR APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. MGMT FOR FOR 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. MGMT FOR FOR 4. APPROVE AN AMENDMENT TO THE RESMED INC. 2, WHICH, AMONG OTHER THINGS, INCREASES THE PLAN RESERVE BY 8,345,000 SHARES, AND WHICH SERVES AS APPROVAL FOR PURPOSES OF SECTION 162(M) OF THE US INTERNAL REVENUE CODE. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PAREXEL INT’L CORP. PRXL ANNUAL 12/05/2013 1. DIRECTOR 1)A. DANA CALLOW, JR. 2)CHRISTOPHER J. LINDOP 3)JOSEF H. VON RICKENBACH MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. MGMT FOR FOR 3. APPROVE THE PAREXEL INTERNATIONAL CORPORATION 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE INFOBLOX INC. BLOX 45672H-104 ANNUAL 12/18/2013 1.DIRECTOR 1)RICHARD E. BELLUZZO 2)DANIEL J. PHELPS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. MGMT FOR FOR ORION/MONETTA INTERMEDIATE BOND FUND July 1, 2013 – June 30, 2014 Series # S000006594 Class # C000018013 There is no proxy voting activity for the fund because the fund did not hold any voting securities during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Monetta Trust By (Signature and Title)* /s/ Robert S. Bacarella Robert S. Bacarella Principal Executive Officer Date 8/5/14 * Print the name and title of each signing officer under his or her signature.
